         Case 2:21-cr-00010-APG-DJA Document 25 Filed 03/02/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     HEIDI OJEDA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 12223
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Heidi_Ojeda@fd.org

 7   Attorney for Jose Flores-De La Cruz

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:21-cr-00010-APG-DJA

12                  Plaintiff,                              STIPULATION TO CONTINUE
                                                          WAIVER OF INDICTMENT, FILING
13          v.
                                                               OF AN INFORMATION,
14   JOSE FLORES-DE LA CRUZ,                               ARRAIGNMENT AND PLEA, AND
                                                              SENTENCING HEARING
15                  Defendant.                                     (First Request)
16
17
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18
     Trutanich, United States Attorney, and Jared Grimmer, Assistant United States Attorney,
19
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20
     and Heidi Ojeda, Assistant Federal Public Defender, counsel for Jose Flores-De La Cruz, that
21
     the waiver of indictment, filing of an information, arraignment and plea, and sentencing
22
     Hearing currently scheduled on March 3, 2021, be vacated and continued to a date and time
23
     convenient to the Court, but no sooner than forty-five (45) days.
24
            This Stipulation is entered into for the following reasons:
25
            1.      Counsel met with the client on March 2, 2021 to discuss the hearing and the
26
     client would like additional time to consult with his attorney prior to going forward.
        Case 2:21-cr-00010-APG-DJA Document 25 Filed 03/02/21 Page 2 of 3




 1          2.     The defendant is in custody and agrees with the need for the continuance.
 2          3.     The parties agree to the continuance.
 3          This is the first request for a continuance of the waiver of indictment, filing of an
 4   information, arraignment and plea, and sentencing hearing.
 5          DATED this 2nd day of March 2021.
 6
 7    RENE L. VALLADARES                            NICHOLAS A. TRUTANICH
      Federal Public Defender                       United States Attorney
 8
 9
      By/s/ Heidi Ojeda                             By /s/ Jared Grimmer
10    HEIDI OJEDA                                   JARED GRIMMER
      Assistant Federal Public Defender             Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
        Case 2:21-cr-00010-APG-DJA Document 25 Filed 03/02/21 Page 3 of 3




 1                             UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                       Case No. 2:21-cr-00010-APG-DJA
 4
                  Plaintiff,                         ORDER
 5
           v.
 6
     JOSE FLORES-DE LA CRUZ,
 7
                  Defendant.
 8
 9
10         IT IS THEREFORE ORDERED that the waiver of indictment, filing of an information,

11   arraignment and plea, and sentencing hearing currently scheduled for March 3, 2021

12   at 2:00 p.m., be vacated and continued to April 21, 2021 at the hour of 3:00 p.m. in LV

13   Courtroom 6C.

14         DATED this 2nd day of March 2021.

15
16
                                               UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                 3
